DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The application of Siebels et al. for a “protected article management” filed March 17, 2020 has been examined.  
 
This application is a DIV of 15/977,862 filed on May 11, 2018, now US# 10/636,232,
which is a DIV of 15/130,641 filed on April 15, 2016, now US# 9,996,996.
 This application claims priority to U.S. provisional application number 62/148,528, which is filed on April 16, 2015, provisional application number 62/295,914, which is filed on February 16, 2016, provisional application number 62/285,018, which is filed on April 14, 2016.
 
Claims 1-20 are pending.


Specification

The disclosure is objected to because of the following informalities: Under cross references to related applications DIV status needs to be updated.  Serial number 15/977,862 filed on May 11, 2018, now US# 10/636,232.


Claim Objections

Claim 1 is objected to because of the following informalities:  there are two steps (e) in the claim 1.  Examiner believes the second step (e) should be step (f).
It is suggested to change the second step (e) to be step (f).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph). The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.

Claim elements in this application that use the word “means for” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

Referring to claim 1, Claim limitations “establishing communications with the authenticating circuit” and “re-establishing communications with the authenticating circuit” are have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “establishing” coupled with functional language “communications with” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 22 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: information about a protected article is added to the Protected Article Management System (PAMS) management server when the article is created and the key(s) initialized, at which time, the persistent association between the protected article, its key(s) and one or more protected article indicium are created and recorded within the management server (12).  The protected article is verified by the repeated re-measurement and comparing of new key-provided indicia against the pre-recorded indicia stored in the Protected Article Management System (PAMS) database (See Specification page 21 lines 6 to page 22 line 21 (para. 0086 to para 0091), fig. 2 and 2B).
  
Claim 14 recites limitations that invoke 35 U.S.C. 112(f).
Regarding claim 14, the limitation that recite(s) “a communication interface configured to establish communications”, and “the communication interface being further configured to re-establish communications” are being treated in accordance with 112(f) because the functions of  “a communication interface configured to establish communications” and “the communication interface being further configured to re-establish communications” are modified by the term “configured to” which is a word that serves as a generic placeholder for structure that performs the recited functions.
After a careful analysis, as disclosed in the claim construction above, and a careful review of the specification is found that the disclosure does not provide support for the limitations.
In conclusion, limitations “a communication interface configured to establish communications” and  “the communication interface being further configured to re-establish communications” are considered to invoke 35 U.S.C 112(f).

Claims 15-20 recite limitations that invoke 35 U.S.C. 112(f).
Regarding claim 15, the limitation that recite(s) “is configured to” is being treated in accordance with 112(f) because the functions of  “is configured to” is modified by the term “configured to” which is a word that serves as a generic placeholder for structure that performs the recited functions.
After a careful analysis, as disclosed in the claim construction above, and a careful review of the specification is found that the disclosure does not provide support for the limitations.
In conclusion, limitations “configured to” is considered to invoke 35 U.S.C 112(f).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 

If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 as disclosed above, invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ) and recites in a “combination” (Id.), inter alia:
i. “a communication interface configured to establish communications”;
 	ii. “the communication interface being further configured to re-establish communications”
After a careful analysis, as disclosed in the claim construction above, the specification does not disclose the corresponding structure, material, or acts in accordance with §112 (f) 6th for limitations i-ii.
The failure to disclose a structure corresponding to the means-plus-function limitation for performing the recited function renders the claim indefinite under 35 U.S.C. 112(b).
Claims 15-18 as disclosed above, invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ) and recites in a “combination” (Id.), inter alia:
i. “the communication interface configured to”;
 	 
th for limitation i.
The failure to disclose a structure corresponding to the means-plus-function limitation for performing the recited function renders the claim indefinite under 35 U.S.C. 112(b).

Claim 19 as disclosed above, invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ) and recites in a “combination” (Id.), inter alia:
i. “the server is further configured to establish a persistent secure association”;
 	 After a careful analysis, as disclosed in the claim construction above, the specification does not disclose the corresponding structure, material, or acts in accordance with §112 (f) 6th for limitation i.
The failure to disclose a structure corresponding to the means-plus-function limitation for performing the recited function renders the claim indefinite under 35 U.S.C. 112(b).

Claim 20 as disclosed above, invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ) and recites in a “combination” (Id.), inter alia:
i. “the processor is further configured to determine”;
 	 After a careful analysis, as disclosed in the claim construction above, the specification does not disclose the corresponding structure, material, or acts in accordance with §112 (f) 6th for limitation i.
The failure to disclose a structure corresponding to the means-plus-function limitation for performing the recited function renders the claim indefinite under 35 U.S.C. 112(b).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not wish to have the claim limitation treated under 35 U.S.C.

For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Allowable Subject Matter

Claims 1-13 would be allowable if rewritten to overcome the Claim Objections.

Referring to claim 1, the following is a statement of reasons for the indication of allowable subject matter: the prior art fail to suggest limitations that step (d) re-establishing communications with the authenticating circuit; step (e) via said re-established communications, receiving one or more authentication indicia derived from the at least one sensed unique aspect or characteristic: and step (f) securely determining whether the sensor has sensed a different or changed unique aspect or characteristic by comparing the stored first value with a second value associated with the authentication indicia received by step (e).

Claims 2-13 depend either directly or indirectly upon independent claim 1; therefore, these claims are also allowed by virtue of their dependencies.

Claims 14-20 would be allowable if rewritten to overcome under 35 U.S.C. 112 (b), set forth in this Office action.

  
Claims 15-20 depend either directly or indirectly upon independent claim 14; therefore, these claims are also allowed by virtue of their dependencies.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Refer to the enclosed PTO-892 for details.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM V NGUYEN whose telephone number is 571-272-3061. Fax number is (571) 273-3061.  The examiner can normally be reached on 8:00AM-5:00PM Monday to Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on 571-272-3114.  The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




 /NAM V NGUYEN/
Primary Examiner, Art Unit 2684